       To: The Honorable Frank D. Whitney
              Chief U.S. District Court Judge
    From: Richard Bogan
              U.S. Probation Officer
  Subject: Chablis Dior Dandridge
              Case Number: 0419 3:03CR00059- 001                                               NORTH CAROLINA WESTERN
              OUT-OF-COUNTRY TRAVEL                                                                     MEMORANDUM
     Date: 11/26/2018


Your Honor,

The above-named defendant appeared before the Honorable Richard L. Voorhees, U.S. District Judge, on 9/20/2004 and
was sentenced to a total of one-hundred eighty (180) months imprisonment and five (5) years of supervised release
following conviction for Possession with Intent to Distribute Cocaine Base and Aiding and Abetting the Same, and
Possession of a Firearm During and in Relation to a Crime of Violence or a Drug Trafficking Crime and Aiding and Abetting
the same.

Since the defendant’s release on 2/2/2018, the defendant has submitted negative urine samples and satisfied all other
obligations to date.

The defendant has requested permission to travel to Barbados to meet with his father from 12/4/18-12/10/2018. Since
residing in the RRC, the defendant has developed his professional interests in property management through employment
with MW Properties of Charlotte. The defendant’s father owns numerous properties in the United States and one property
in Barbados, which he is seeking to sign over to Mr. Dandridge. In order for this transaction to take place, the defendant
will need to meet with his father and his attorney in Barbados.

Based on the defendant’s compliance to date and his career interests, the Probation Office has no objection and
recommends the defendant’s request be considered by the Court. If granted, the defendant has indicated that he will not
travel again during his term of supervised release.

If any additional information or documentation is required prior to your response, please advise and our office will forward
the requested information to your chambers as soon as possible.

Thank you for your time and attention to this matter. Please do not hesitate to contact me at (704) 350-7614, should you
have any questions.


 THE COURT ORDERS:

 ☒ Permission to Travel Approved
 ☐ Permission to Travel Denied
 ☐ Other



                                                                 Signed: November 26, 2018
